The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Specification
The disclosure is objected to because of the following informalities:
The title is not descriptive of the claimed invention.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 


Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wielaard (US Patent Application Publication 2011/0296385) in view of Shi (US Patent Application Publication 2020/0125497).

As per claim 1, Wielaard ('385) discloses a computer device, comprising:
	a memory (Figure 1); and
	at least one processor configured to execute a process and manage the memory for the process (Figure 1), wherein the at least one processor is configured to:
	execute one or more program instructions associated with an application (paragraph 16, a software program is run and backtracking information is generated based on occurrence of an event or breakpoint);
	reach control flow transfer for the one or more program instructions (paragraph 16, the backtracing information may include function call stacks);
	unwind a call stack associated with the one or more program instructions in response to a failure to meet a target control flow (paragraph 28, the data structure information is used to guide a process of unwinding the function call stack; this is done during a debugging performed in response to software flow errors, as in paragraph 2).

Wielaard ('385) does not expressly disclose the device wherein the processor is configured to:

	rewrite the offending function call, wherein the rewritten function call includes a memory operation boundary check.

Shi ('497) teaches a memory protection system in which a malloc() function call is replaced with a memory allocation including a protective wrapper (paragraph 50 and Figure 7).  The hardened function includes memory boundaries and boundary checks (Figure 7).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software debugging disclosed by Wielaard ('385) such that a memory allocation function is replaced with a rewritten function that includes a boundary check, as taught by Shi ('497).  This modification would have been obvious because security memory space prevents malicious code from improperly accessing memory space to take control of a device (Shi ('497) paragraphs 2 and 3).

As per claim 2, Wielaard ('385) in view of Shi ('497) discloses the computer device of claim 1, wherein the processor is further configured to enable write permission for the memory in response to the failure to meet the target control flow (Shi ('497) paragraph 23, buffer bound checks are used to prevent buffer overflows when enabling write).



As per claim 4, Wielaard ('385) in view of Shi ('497) discloses the computer device of claim 1, wherein the process is configured to occur during runtime operation (Wielaard ('385) paragraph 14, a VM provides a runtime environment for the software program).

As per claim 5, Wielaard ('385) in view of Shi ('497) discloses the computer device of claim 1, wherein the processor is further configured to determine a data size limit of the offending function call (Shi ('497) Figure 7 and paragraph 50, the malloc() and new wrapper_malloc() are both passed a size limit for the data allocation).

As per claim 6, Wielaard ('385) in view of Shi ('497) discloses the computer device of claim 5, wherein the memory operation boundary check is associated with the data size limit (Shi ('497) Figure 7 and paragraph 50, the bounds of the allocation of the new function _mpx_wrapper_malloc() are checked based on the size limit parameter).

As per claims 7 and 14, these claims recite limitations found in claim 1 and are rejected on the same grounds as claim 1.

.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wielaard ('385) in view of Shi ('497) and Zhang (US Patent Application Publication 2010/0070678).

As per claim 8, Wielaard ('385) in view of Shi ('497) discloses the method of claim 7.  Wielaard ('385) in view of Shi ('497) does not expressly disclose the method further includes the step of restoring a program call stack to a prior state.

Zhang ('678) teaches saving VM states and restoring a VM state in response to management software detecting an error condition during operation (abstract and paragraph 53).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software debugging disclosed by Wielaard ('385) in view of Shi ('497) such that a VM state is restored after detecting an error, as taught by Zhang ('678).  This modification would have been obvious because saving and restoring a checkpoint of a virtual machine allows the VM to resume .




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eigler teaches unwinding a function call stack.  Gouriou teaches unwinding a function call stack and uninstrumenting code.  Li teaches recovering a virtual machine from a checkpoint.  Otsuki teaches performing forensics on a memory dump including unwinding a stack. Rhee teaches monitoring of function calls and control flow during software execution. Texeira teaches exception handling by unwinding a stack.



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114